Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-6, 22-29, 32, 40, 47-49 and 52 are pending. Claims 1-6, 22-29, 32, 40, 47-49 and 52 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 01/04/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.  
The 112(d) rejection of claim 25 in the non-final mailed 04/22/2021 is withdrawn. The amendments to the claims have overcome the rejection.
The 103 rejection of claims 1-6, 22-28, 40, 47-49 and 52 over ‘945 (USPGPUB 2012/0142945, Published 06-2012) as evidence by 051 (US Patent 6,452,051, Patent date 09-2002), in the non-final mailed 04/22/2021 is withdrawn. The amendments have overcome the rejection of record. 
The 103 rejection of claims 29 and 32  over ‘945 (USPGPUB 2012/0142945, Published 06-2012) as evidence by 051 (US Patent 6,452,051, Patent date 09-2002) as applied to claims 1-6, 22-28, 40, 47-49 and 52 and in further view of ‘809 (US Patent 
The ODP rejections utilizing US patents 9,944,586, 10,207,979, 10,301,249, and 10,710,955 in the non-final mailed 04/22/2021 are withdrawn. The filed terminal disclaimers have overcome the rejections.


Allowable Subject Matter
Claims 1-6, 22-29, 32, 40, 47-49 and 52 are allowed.
The following is an examiner’s statement of reasons for allowance: ‘945 (USPGPUB 2012/0142945, Published 06-2012) is the closest prior art.
945 teaches the following.

    PNG
    media_image1.png
    379
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    255
    497
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    208
    504
    media_image3.png
    Greyscale

 945 teaches (par 41-42) 50 to 95% of the water may be removed and the importance of the removal of water from the fermentation liquid and motivation to adjust the amount.
However, 945 does not teach the evaporated fermentation liquid having at least 40 percent by weight hydroxyalkanoate equivalents.
It would not have been obvious to modify the prior art to arrive at the invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628